
	
		II
		111th CONGRESS
		2d Session
		S. 3693
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide funding for the settlement of lawsuits against
		  the Federal Government for discrimination against Black
		  Farmers.
	
	
		1.Pigford Settlement
			 Agreement
			(a)There is hereby appropriated to the
			 Department of Agriculture, $1,150,000,000, to remain available until expended,
			 to carry out the terms of a Settlement Agreement (such Settlement
			 Agreement) executed by In re Black Farmers Discrimination Litigation,
			 No. 08–511 (D.D.C.) that is approved by a court order that has become final and
			 nonappealable, and that is comprehensive and provides for the final settlement
			 of all remaining Pigford claims (Pigford claims), as defined in
			 section 14012(a) of Public Law 110–246 (122 Stat. 2209). The funds appropriated
			 herein for such Settlement Agreement are in addition to the $100,000,000 in
			 funds of the Commodity Credit Corporation (CCC) that section 14012
			 made available for the payment of Pigford claims and are available only after
			 such CCC funds have been fully obligated. The use of the funds appropriated
			 herein shall be subject to the express terms of such Settlement Agreement. If
			 any of the funds appropriated herein are not used for carrying out such
			 Settlement Agreement, such funds shall be returned to the Treasury and shall
			 not be made available for any purpose related to section 14012, for any other
			 settlement agreement executed In re Black Farmers Discrimination Litigation,
			 No. 08–511 (D.D.C.), or for any other purpose. If such Settlement Agreement is
			 not executed and approved as provided above, then the sole funding available
			 for Pigford claims shall be the $100,000,000 of funds of the CCC that section
			 14012 made available for the payment of Pigford claims.
			(b)Nothing in this section shall be construed
			 as requiring the United States, any of its officers or agencies, or any other
			 party to enter into such Settlement Agreement or any other settlement
			 agreement.
			(c)Nothing in this section shall be construed
			 as creating the basis for a Pigford claim.
			(d)Section 14012 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209) is amended—
				(1)in subsection
			 (c)(1)—
					(A)by striking
			 subsection (h) and inserting subsection (g);
			 and
					(B)by striking
			 subsection (i) and inserting subsection
			 (h);
					(2)by striking
			 subsection (e);
				(3)in subsection
			 (g), by striking subsection (f) and inserting subsection
			 (e);
				(4)in subsection
			 (i)—
					(A)by striking
			 (i) and all that follows through Of the funds and
			 inserting the following:
						
							(h)FundingOf
				the
				funds
							;
					(B)by striking
			 subsection (g) and inserting subsection (f);
			 and
					(C)by striking
			 paragraph (2);
					(5)by striking
			 subsection (j); and
				(6)by redesignating
			 subsections (f), (g), (h), and (k) as subsections (e), (f), (g), and (i),
			 respectively.
				2.Use of stimulus
			 funds to offset spending
			(a)In generalThe unobligated balance of each amount
			 appropriated or made available under the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 115) (other than under title X of division
			 A of that Act) is rescinded, on a pro rata basis, by an aggregate amount that
			 equals the amounts necessary to offset any net increase in spending or foregone
			 revenues resulting from this Act and the amendments made by this Act.
			(b)ReportThe Director of the Office of Management
			 and Budget shall submit to each congressional committee the amounts rescinded
			 under subsection (a) that are within the jurisdiction of the committee.
			
